Title: 1774 Saturday. Novr. 5.
From: Adams, John
To: 


       Break fasted at Austins of Suffield. Went to see a Company of Men exercising upon the Hill, under the Command of a green coated Man, lately a Regular. A Company of very likely stout men.
       Dined at Parsons’s of Springfield. Captn. Pynchon and another Pynchon, and Mr. Bliss, came in to see Us, and at last Coll. Worthington. Worthington behaved decently and politely. Said he was in Hopes we should have staid the Sabbath in Town and he should have had the Pleasure of waiting on us, &c.
       Captn. Pynchon was of the late provincial Congress and gave us some Account of their Proceedings.
       
       Arrived, about 7 O Clock at Scotts of Palmer alias Kingston, where We are to lodge. Scott and his Wife are at this instant, great Patriots. Zealous Americans. Scotts faith is very strong that they will repeal all the Acts, this very winter. Dr. Dana told Us all America, and G. Britain and Europe ow’d us Thanks and that the Ministry would lay hold of our Consent that they should regulate Trade, and our Petition and grant us Relief this Winter.—But neither the Doctors nor Scotts Faith are my Faith.
      